DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  the limitation “the local apexes” is objected to because the limitation should be “the remaining local apexes”.
Claim 9, the limitation “in to” should be “into”. 
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 13-15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 13, the limitation “the upstream surface at the hump” lacks antecedent basis and its unclear whether this is referring to the upstream surface of the wall previously claimed or not. 
	Claims dependent thereon are rejected for the same reasons. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-14, 16-18, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kraft et al. US 7,966,831 in view of Martensson et al. US 2006/0277919.

    PNG
    media_image1.png
    548
    704
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    381
    597
    media_image2.png
    Greyscale

Regarding claim 1, Kraft discloses a duct 32 for a gas turbine engine, fan bypass duct, the duct with a wall 20 defining a flow passage for an airflow 28, the wall defining a baseline surface, labeled as the non-linear line baseline surface, the duct comprising an off-take port, the portion of the system that takes the air into duct 42, for drawing a portion of the airflow out of the duct, labeled portion, the off-take port including a projected portion, the circle labeled projected portion, projecting away from the baseline surface into the flow passage, the portion 50 projects at least partially away from a baseline surface, a conduit opening, labeled opening, defined within the projected portion for receiving the portion of the airflow, and an off-take conduit 42 communicating with the conduit opening for directing the portion of the airflow away from the duct, the projected portion having a hump 50 upstream of the conduit opening relative to a direction of the airflow. Kraft does not disclose a scoop downstream of the opening relative to the direction of the airflow. 
	Referring to fig. 12, Martensson teaches a bleed duct 46 within a duct 40 having an opening, the portion of the hole with the guide vanes 47, and a scoop 44 on the trailing end of the hole. The configuration provides the ability to secure bleed through the flow to a sufficient extent in the intended direction. See para. [0012].   
	It would have been obvious to an ordinary skilled worker to provide a scoop in the bleed opening of Kraft, as taught by Martensson, in order to ensure sufficient bleed in the intended direction. Id. 
	Regarding claim 2, Kraft, in view of Martensson, discloses wherein the projected portion further includes a fairing extending downstream from the scoop in the direction of the airflow. Referring to fig. 12, para. [0050], Martensson teaches a fairing 49 

    PNG
    media_image3.png
    547
    991
    media_image3.png
    Greyscale

	Regarding claim 3, Kraft, in view of Martensson, discloses a distance in a direction transverse to the baseline surface and extending between the projected portion at the hump and the baseline surface increases continuously from an upstream end of the projected portion to an apex of the hump. The hump 52 has an apex, labeled above, and a ramp portion that increases continuously up to that point from the baseline.

    PNG
    media_image4.png
    569
    927
    media_image4.png
    Greyscale

	Regarding claim 4, Kraft, in view of Martensson, discloses the apex is located within a plane containing a central axis of the off take conduit and being parallel to the direction of the airflow.  Referring to the annotated figure above, a plane, labeled above, may be drawn containing the apex and a central axis of the off take conduit, labeled above, the plane being parallel to the flow of air. 
	Regarding claim 7, Kraft, in view of Martensson, discloses the projected portion is tangent to a remainder of the wall. Referring to fig. 12, Martensson shows a scoop portion that is substantially identical to that of the disclosed invention where a portion of the projected portion can contain a tangent to the wall. 
	Regarding claim 8, Kraft, in view of Martensson, discloses the upstream end of the scoop defines a leading edge. The leading edge is the upstream most portion of the scoop. 
	Regarding claim 9, referring to fig. 3 of Kraft, Kraft shows that the wall portion downstream of the opening is radially higher than the wall portion containing the hump 
	Regarding claim 10, Kraft, in view of Martensson, discloses first and second derivative of the projected portion at an intersection between the projected portion and a remainder of the wall equal first and second derivatives of the remainder of the wall at the intersection. Referring to para. [0022] of the Applicant’s disclosure, this condition occurs where there is a smooth transition between the claimed portions, where Martensson teaches that the portion of these structures should be smoothed in order to minimize flow discontinuity. See claim 2 above. 
	Regarding claim 11, Kraft, in view of Martensson discloses a duct for a gas turbine engine, the duct having a wall defining a boundary of an airflow flowing through the duct, the wall defining a baseline surface, the duct comprising an off take port for drawing a portion of the airflow out of the duct, the off-take port including: a conduit opening; an off-take conduit communicating with the conduit opening for directing the portion of the airflow away from the duct; an upstream surface of the wall of the duct defining a hump located upstream of the conduit opening relative to a direction of the airflow; and a downstream surface of the wall of the duct defining a scoop located downstream of the opening relative to the direction of the airflow, the hump and the scoop protruding away from the baseline surface into the passage. Refer to claim 1 above for the labeling of the claimed elements. 
	Regarding claims 12-14, 16-18, referring to claims 2-4, 7-9, Kraft, in view of Martensson, discloses all elements. Regarding claim 16, referring to claim 7 above, the 
	Regarding claim 19, referring to claim 1 above, Kraft, in view of Martensson, discloses an apparatus, the normal operation of which would yield the method of withdrawing an extracted airflow from an airflow within a duct of a gas turbine engine, the duct having a wall defining a baseline surface, the method comprising: using a hump of a projected portion of the wall to deflect a portion of the airflow away from the baseline surface and to turn said portion of the airflow away from the baseline surface, and to turbine said portion of the airflow toward a conduit opening in the wall, the hump located upstream of the conduit opening, and separating the extracted airflow from said portion of the airflow using a scoop of the projected portion, the scoop located downstream of the conduit opening, and directing the extracted airflow into an off-take conduit, the off-take conduit in communication with the conduit opening and extending away from the wall of the duct. Refer to claim 1 above for a listing of the structure claimed. The claimed structure inherently creates the steps of deflecting and turning the airflow toward the baseline surface, separating the extracted airflow and directing the airflow as claimed. 
	Regarding claim 20, Kraft, in view of Martensson, discloses reattaching a remained of said portion of the airflow using a fairing of the project portion extending downstream from the scoop. Referring to claim 2, Martensson teaches the fairing for minimizing flow discontinuities, i.e. reattaching the flow. 
1, 5-8, 11, 15-17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qiu et al. US 2019/0360398 in view of Martensson et al. US 2006/0277919.

    PNG
    media_image5.png
    427
    728
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    570
    765
    media_image6.png
    Greyscale

Regarding claim 1, referring to figs. 4-12, Qiu discloses a duct 48 for a gas turbine engine, fan bypass duct, the duct with a wall 18, 21 defining a flow passage for an airflow 54, the wall defining a baseline surface, labeled baseline surface, the duct comprising an off-take port, the portion of the system that takes the air into duct 114, for labeled portion, the off-take port including a projected portion, the circle labeled projected portion, projecting away from the baseline surface into the flow passage, the portion  projects at least partially away from a baseline surface, the devices 106 projecting away from the baseline, a conduit opening, 108, defined within the projected portion for receiving the portion of the airflow, and an off-take conduit 114 communicating with the conduit opening for directing the portion of the airflow away from the duct, the projected portion having a hump 106 upstream of the conduit opening relative to a direction of the airflow. Qiu does not disclose a scoop downstream of the opening relative to the direction of the airflow. 
	Referring to fig. 12, Martensson teaches a bleed duct 46 within a duct 40 having an opening, the portion of the hole with the guide vanes 47, and a scoop 44 on the trailing end of the hole. The configuration provides the ability to secure bleed through the flow to a sufficient extent in the intended direction. See para. [0012].   
	It would have been obvious to an ordinary skilled worker to provide a scoop in the bleed opening of Qiu, as taught by Martensson, in order to ensure sufficient bleed in the intended direction. Id. 

    PNG
    media_image7.png
    501
    728
    media_image7.png
    Greyscale

Regarding claim 5, Qiu discloses the hump 106 defines an apex line, labeled above,   having a plurality of local apexes, each hump has a respective apex, circumferentially distributed around the conduit opening 108, a central one of the local apexes located within a plane containing a central axis of the off take conduit, the plane being parallel to the direction of the airflow, the plane formed generally surrounding the mouth can be drawn to encompass the central apex and be parallel with the flow of air.
Regarding claim 6, Qui discloses a distance between the baseline surface and the local apexes decrease away from the central one of the local apexes. Qui discloses that the droplets with shorter heights may be placed near the edge of the mouth to reduce the size of vortices. See para. [0071]. 
Regarding claim 7, Qiu, in view of Martensson, discloses the projected portion is tangent to a remainder of the wall. Referring to fig. 12, Martensson shows a scoop 
	Regarding claim 8, Qiu, in view of Martensson, discloses the upstream end of the scoop defines a leading edge. The leading edge is the upstream most portion of the scoop. 
Regarding claim 11, Qiu, in view of Martensson discloses a duct for a gas turbine engine, the duct having a wall defining a boundary of an airflow flowing through the duct, the wall defining a baseline surface, the duct comprising an off take port for drawing a portion of the airflow out of the duct, the off-take port including: a conduit opening; an off-take conduit communicating with the conduit opening for directing the portion of the airflow away from the duct; an upstream surface of the wall of the duct defining a hump located upstream of the conduit opening relative to a direction of the airflow; and a downstream surface of the wall of the duct defining a scoop located downstream of the opening relative to the direction of the airflow, the hump and the scoop protruding away from the baseline surface into the passage. Refer to claim 1 above for the labeling of the claimed elements. 
	Regarding claim 15, Qiu, in view of Martensson, discloses all elements. Refer to the discussion in claim 5 above. 
	Regarding claims 16-17, Qiu, in view of Martensson, discloses all elements referring to claims 7-8 above. As noted above, the upstream hump is also substantially identical to the structure disclosed where a tangent line may be drawn as claimed.
Regarding claim 19, referring to claim 1 above, Qiu, in view of Martensson, discloses an apparatus, the normal operation of which would yield the method of 
	Regarding claim 20, Qiu, in view of Martensson, discloses reattaching a remained of said portion of the airflow using a fairing of the project portion extending downstream from the scoop. Referring to claim 2, Martensson teaches the fairing for minimizing flow discontinuities, i.e. reattaching the flow. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The prior art is aware of treating openings of bleed ducts to improve flow efficiencies. See Acheson US 7,556,223; Austin US 2004/0028529. 
. See Peters US 2011/0171006; Heims, US 2019/0055889, see for example fig. 3a, having a hump just left of the arrow labeled F. 
The prior art is also aware of the use of scoops to improve air into the bleed duct. See Pritchard US 2014/0109589; Depaepe US 2014/0334915; Clairet US 2016/0153309; Saxena US 2017/0276141, fig. 5, element 356; Youssef US 20170335715; Britchford US 20180291765.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD LUTHER SUNG whose telephone number is (571)270-3765.  The examiner can normally be reached on 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/GERALD L SUNG/           Primary Examiner, Art Unit 3741